decision was entered on those motions before he filed his notice of appeal.
                 Accordingly, we
                             ORDER this appeal DISMISSED.'




                                                          L.L. et.;                 J.
                                                    Hardesty
                                                        g.70307,49                  j.



                                                    Douglas


                                                                                    J.




                 cc: Hon. David A. Hardy, District Judge
                      Kenneth Glenn Erickson, Jr.
                      Washoe County District Attorney
                      Washoe District Court Clerk




                       'We have received appellant's "motion on informing court that
                 defendant has filed civil rights case on hate crimes." In light of the
                 disposition of this appeal, we deny the motion.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e